J-A11044-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    ERIC ELROD                                 :
                                               :
                       Appellant               :   No. 335 EDA 2021

            Appeal from the PCRA Order Entered December 17, 2020
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                       No(s): CP-51-CR-0011460-2011


BEFORE: BOWES, J., STABILE, J., and McLAUGHLIN, J.

MEMORANDUM BY McLAUGHLIN, J.:                      FILED SEPTEMBER 19, 2022

       Eric Elrod appeals the denial of his Post Conviction Relief Act (“PCRA”)

petition. See 42 Pa.C.S.A. §§ 9541-9546. We affirm.

       As the PCRA court opines, the history of this case has been

“convoluted[.]”1 Pa.R.A.P. 1925(a) Opinion, filed 4/28/21, at 2. On March 30,

2015, Elrod pleaded guilty to criminal conspiracy, possession of firearm with

altered manufacturer’s number, possession of firearm by a person prohibited,

and robbery, for the robbery of a pizzeria.2 The same day, the trial court

sentenced Elrod to an aggregate term of 11½ to 23 months’ incarceration

____________________________________________


1PCRA counsel, in his letter filed pursuant to Commonwealth v. Finley, 550
A.2d 213 (Pa.Super. 1988) (en banc), thoroughly details the procedural
history of this case. See Letter from Scott Gessner, Esq. to the Honorable
Charles Cunningham, dated Aug. 27, 2020.

2  18 Pa.C.S.A. §§ 903(c), 6110.2(a), 6105(a)(1), and 3701(a)(1)(ii),
respectively.
J-A11044-22



followed by a consecutive term of 10 years’ reporting probation. Elrod did not

file a direct appeal.

        After numerous intervening petitions and proceedings, none of which

are relevant to our disposition of the instant appeal, Elrod filed the instant

PCRA petition on May 4, 2018. He raised claims of new exculpatory evidence

and ineffective assistance of trial counsel. The petition did not address

timeliness or attempt to invoke any time-bar exception.

        Elrod then filed a series of pro se petitions, one every few months. The

PCRA court appears to have treated them as supplements to the instant

petition. In November 2018, the court allowed appointed counsel to withdraw

and despite an initial determination that Elrod was not entitled to counsel, in

May 2019, the court appointed new counsel.

        Counsel filed a Finley letter and a motion to withdraw on August 27,

2020. Counsel concluded that the petition was untimely and therefore the

court had no jurisdiction to entertain Elrod’s claims. The PCRA court issued

notice of its intent to dismiss the petition. See Pa.R.Crim.P. 907 Notice, filed

10/29/20. Elrod replied to the notice and argued that he satisfied the unknown

fact time-bar exception. See Objections to 907 – Intent to Dismiss PCRA, filed

12/4/20. He also raised claims of ineffective assistance of counsel, Brady3

claims, and newly discovered evidence. The court dismissed the petition as




____________________________________________


3   Brady v. Maryland, 373 U.S. 83 (1963).

                                           -2-
J-A11044-22



untimely. See Order, filed 12/22/20. This appeal followed.4 Both Elrod and

the PCRA court complied with Pa.R.A.P. 1925.

       Elrod raises the following issues pro se:

          1. Was [Elrod] illegally sentenced to “immediate Parole on
             3/30/15[”] due to not receiving any time credit during
             sentencing and not on bail as the record states?

          2.    Was [Elrod] illegally sentenced on Charge 18 § 6110.2
               §§A (Possession of a firearm w/ manufacturer number
               altered) to 11 ½ to 23 months followed by 8 years
               probation in violation of Pa.C.S.A. § 9765 due to the
               aforementioned charge being the lesser & predicate
               charge to the controlling actual offense of Robbery F1 in
               which [Elrod] only received a merged sentence of 10
               years probation?

          3. Did the [c]ourt err when violation [Elrod] for a parole
             violation on the 11 ½ to 23 months sentence instead of
             probation violation on 7/22/16?

          4. Did the [c]ourt illegally sentence [Elrod] violating the
             terms of the written plea colloquy of 3/30/15 in which
             [Elrod] signed & agreed to? Did the court error by not
             notifying [Elrod] of his withdrawal rights due to the
             Lower Court’s deviation from the agreed upon sentence
             for Robbery in the written colloquy?

          5. Do Brady [v]iolations exist within this case?

          6. Did the District Attorney’s office use an untrue
             statement as the only evidence stating [Elrod] was the
             driver of said vehicle when already viewing a Gas Station
             video proving [Elrod’s] innocence?

          7. Does this incontrovertible Physical Fact or the unshown
             video prove that the District Attorney Ms. Borgatti use


____________________________________________


4This Court issued an order for the court to resolve PCRA counsel’s motion to
withdraw. See Order, filed 4/23/21. The trial court entered an order on May
11, 2021, granting counsel’s motion to withdraw. See Order, filed 5/11/21.

                                           -3-
J-A11044-22


            perjured testimony thereby perjuring herself & putting
            forth a Fraud on the courts?

         8. Did [Elrod] receive a notarized affidavit from Taliesin
            Green his co-defendant stating [Elrod] was not involved
            in said Robbery nor was the gun found in said premises
            [Elrod’s], nor did [Elrod] live at the residence & that all
            items found from the robbery belonged to Taliesin
            Green?

         9. Did [Elrod] receive a declaration from Raymond Wright
            stating [Elrod] was with him that night & that night &
            that he told the victim exactly that?

         10. Did the [c]ourt illegally remove [Elrod’s] private
             attorney [in a prior appeal] in place of Mark Cichowicz
             of the Philadelphia Public Defenders Office which
             violated [Elrod’s] constitutional right to counsel of his
             choice, thereby abusing his discretion?

         11. Was Trial Counsel ineffective for colluding with ADA
             Borgatti, coercing [Elrod] into taking a plea deal of 11½
             to 23 months followed by 10 years[’] probation on
             3/30/15 while withholding exculpatory evidence?

         12. Was [Elrod] illegally sentenced during plea in violation
             of mandatory minimum sentencing scheme because
             inclusion of a mandatory minimum sentence in the
             Robbery, Threat-Robbery, Manufacturer # altered,
             Possession of firearm-sentencing scheme rendering the
             sentencing option under 42 Pa.C.S.A. § 9721(a)
             unavailable to the trial court, thus, its plea deal of 11
             1/2 to 23 months on a lesser sentence illegal as a matter
             of law along with all probation?

Elrod’s Br. at 8-10 (suggested answers omitted).

      We do not reach the merits of Elrod’s appeal. After appointing counsel,

who filed a Finley letter, the PCRA dismissed Elrod’s request for PCRA relief

as untimely. Elrod does not on appeal challenge the dismissal for untimeliness.




                                     -4-
J-A11044-22



We therefore have no basis on which to disturb the PCRA court’s order, and

affirm.

      Order affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/19/2022




                                  -5-